Citation Nr: 0121096	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an earlier effective date prior to April 21, 
1986, for the grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1961 to June 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO in 
which service connection was granted for PTSD with a 50 
percent evaluation assigned, effective on June 5, 1996, the 
date of receipt of the veteran's reopened claim.  

During the pendency of the appeal, reconsideration of the 
Board's September 1989 decision was granted.  In September 
2000, the Board granted service connection based on 
reconsideration of the September 1989 decision, but remanded 
the issue of entitlement to an effective date prior to June 
5, 1996.  In an October 2000 rating decision, the RO granted 
entitlement to an earlier effective date of April 21, 1986, 
for the grant of service connection for PTSD.  The earlier 
effective date was assigned based on the first medical 
evidence showing a diagnosis of PTSD.  The veteran thereafter 
indicated that he wished to continue with the appeal and 
contended that he was entitled to an effective date prior to 
April 21, 1986, for the grant of service connection for PTSD.



FINDINGS OF FACT

1.  The veteran submitted his original formal claim of 
service connection for PTSD in March 1982.

2.  The first competent medical evidence that the veteran had 
PTSD was on August 12, 1983.



CONCLUSION OF LAW

An effective date for the grant of service connection for 
PTSD of August 12, 1983, is assignable. 38 U.S.C.A. §§ 5107, 
5110, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, in a September 1983 rating decision, the RO 
denied service connection for PTSD.  The veteran appealed 
that determination to the Board.  In a September 1989 
decision, the Board affirmed the denial of the veteran's 
claim of service connection for PTSD.

In June 1995, the veteran attempted to reopen the claim of 
service connection for PTSD.  The RO denied the claim in 
August 1997, and the veteran subsequently initiated an appeal 
to the Board.  In November 1998, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective June 5, 1995, the date of receipt of the veteran's 
reopened claim.  

In February 1999, the veteran challenged the assigned 
effective date, claiming that he had a documented diagnosis 
of PTSD as far back as April 1986, and the effective date 
should reflect the date of that diagnosis.  The RO issued a 
Statement of the Case on that issue in March 1999.  The RO 
subsequently assigned a 100 percent rating for PTSD but did 
not grant an effective date prior to June 5, 1995.  

During the pendency of this appeal, in February 2000, the 
veteran's representative filed a request for reconsideration 
of the Board's September 1989 decision.  In March 2000, the 
request was granted and reconsideration ordered.

The Board, as required by law, proceeded in the case under 
reconsideration as though the initial decision had never been 
entered and conducted a de novo review, based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  The case was before an expanded 
reconsideration panel of the Board, and a September 2000 
Board reconsideration decision replaced the Board's prior 
September 1989 decision.  Accordingly, the Board 
characterized the issue as it was characterized in September 
1989, but it was pointed out that as service connection for 
PTSD had already been granted, effective June 5, 1995, the 
Board was actually considering entitlement to service 
connection for PTSD prior to that date.  In this regard, the 
Board granted service connection for PTSD prior to June 5, 
1995, but remanded the case for the RO to assign a new 
effective date for the grant of service connection for PTSD.

In an October 2000 rating decision, the RO granted an earlier 
effective date of April 21, 1986, for the grant of service 
connection for PTSD.  The April 1986 date was based on the 
first medical diagnosis of PTSD found on a psychiatric 
examination report from the local VA Medical Center on April 
21, 1986.

In subsequent correspondence, the veteran contended that the 
grant of service connection for PTSD should be effective in 
1982, the date of the original claim.  The veteran asserts 
that his symptomatology has been continuous since that time.

A careful review of the claims file shows that the veteran 
submitted a claim of service connection for PTSD in March 
1982. 

Outpatient treatment records from 1981 to 1983 show that the 
veteran underwent treatment at a VA Mental Hygiene Clinic for 
a Vietnam Era Group.  The records do not show a diagnosis of 
PTSD at that time.  

A December 1981 letter from the veteran's private social 
worker indicated that the veteran had a history of drug 
abuse, gambling and an inability to hold a job, and that he 
had paranoid tendencies.  The social worker's diagnostic 
impression was that of mixed personality disorder with 
paranoid and borderline features.  There was no diagnosis of 
PTSD.

Furthermore, psychological testing in July 1982 did not 
reveal a diagnosis of PTSD.  His diagnosis at that time was 
that of borderline personality disorder.

A psychiatric report in November 1982 indicated a diagnosis 
of paranoid schizophrenia.

In a letter to the RO dated August 12, 1983, a social worker 
at a private Vietnam Era Veteran program referred to the 
veteran's "PTSD" numerous times.  Importantly, the social 
worker indicated that the veteran had been seen for emotional 
problems on a number of previous occasions, but that this was 
the first time he had discussed his military experiences in 
detail.  The social worker reported that the veteran tended 
to minimize his experiences despite exhibiting serious 
symptoms of PTSD, including severe on-going anxiety, 
difficulty with sleep, repetitious dreams and daily 
preoccupation with his Vietnam experiences.  The social 
worker noted that the veteran also had difficulties with 
keeping a job due to behavior which was provocative, 
distrustful, and hostile towards his employers or 
supervisors.  The social worker also added that the veteran 
had symptoms consistent with a borderline personality 
disorder which may have pre-dated his PTSD, but which had had 
a lesser impact on his current disability.

The social worker indicated that the veteran's Vietnam 
experiences included many incidents of an unusually stressful 
and traumatic form.  The social worker continued to describe 
the veteran's claimed stressors in detail.  In conclusion, 
the social worker indicated that the veteran was totally 
disabled from any meaningful or paid employment due to his 
PTSD.  In addition, the social worker also added that the 
veteran's underlying disorder of borderline personality had 
been exasperated by his PTSD.

At the RO's request, the veteran was afforded VA psychiatric 
outpatient treatment to determine the nature of his 
disabilities.  The examiner noted much of the same 
symptomatology as was reported by the private social worker 
on the August 12, 1983, letter to the RO.  Specifically, the 
examiner noted that the veteran avoided most social 
gatherings to avoid the associated stress and that his social 
disaffiliation was severe and continuous.  Chronic depression 
and anxiety were also noted.  In addition, startle reactions 
to planes and loud noises were noted.  The examiner's 
impression was that of PTSD.  

Legal Analysis

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, compliance with the notice and duty to assist 
provisions contained in the new law is now required. 

The Board has considered this new legislation with regard to 
the veteran's earlier effective date claim.  There is nothing 
in the record to show that there is any additional evidence 
pertaining to this claim.  Thus. the Board finds that no 
further assistance in developing the facts pertinent to the 
veteran's claim is required.  Moreover, as the Board is 
granting the benefit sought regarding this issue, the veteran 
is not prejudiced by the Board's deciding the issue without 
the RO's first considering the provisions of the new law.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

As noted above, the original grant of PTSD in November 1998 
was based on a reopened claim.  The regulations state that 
the effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  However, 
the Board points out that the grant of service connection in 
this case was ultimately based on the Board's subsequent 
reconsideration of the September 1989 decision and not on a 
new and material basis.  As such, 38 C.F.R. § 3.400(q)(1)(ii) 
does not apply in this case.

A careful review of the claims file shows that the veteran 
submitted a claim of service connection for PTSD in March 
1982, but there is no evidence in the record to show that he 
had been diagnosed as having PTSD until August 12, 1983, as 
noted hereinabove.

As the veteran's claim of service connection was not received 
within one year from his separation of service, the effective 
date of the grant of service connection for PTSD must be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  In this case, the Board notes that the 
date of receipt of claim was March 9, 1982, but the Board 
finds that entitlement to service connection did not arise 
until August 12, 1983.


ORDER

An effective date of August 12, 1983, for the grant of 
service connection for PTSD is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

